Citation Nr: 0618719	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-36 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from April 1943 February 1946.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
March 2004 rating decision of the VA Regional Office (RO) in 
Muskogee, Oklahoma that denied service connection for left 
ear hearing loss.

The veteran was afforded a videoconference hearing in January 
2006 before the undersigned member of the Board.  The 
transcript is of record.


FINDING OF FACT

The veteran does not have left ear hearing loss attributable 
to his period of military service.


CONCLUSION OF LAW

The veteran does not have left ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  
As evidenced by the statement of the case, the appellant and 
his representative have been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  This discussion also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
January 2003 and January 2004, the RO informed the appellant 
of what the evidence had to show for the claim currently 
under consideration, what medical and other evidence the RO 
needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such information in conjunction 
with the statement of the case has fully apprised the 
appellant and his representative of the evidence needed to 
substantiate the claim.  He was also advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  The appellant was not specifically 
notified regarding the criteria for award of an effective 
date should service connection be granted, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); however, an effective 
date question is not now before the Board.  Consequently, the 
Board does not find that a remand is necessary to address any 
effective date question.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  Private clinical records that the 
veteran has identified have been received and associated with 
the claims folder.  The appellant was afforded a VA 
compensation and pension examination with a medical opinion 
in September 2004.  He provided testimony upon 
videoconference hearing in January 2006.  There has been no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds that VA does not have a 
duty to assist that is unmet and that further assistance with 
respect to the claim is not required.  See 38 U.S.C.A. 
§ 5103A (a) (2).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's service medical records show that he was 
admitted in September 1945 after developing pain in the right 
ear with purulent exudate and edema.  The drum was not 
visible.  A diagnosis of right otitis externa was made.  His 
symptoms began to subside within one day of admission.  He 
had what was described as both otitis media and otitis 
externa of the right ear three days after admission.  He was 
discharged a week later much improved and returned to duty 
with a diagnosis of right otitis externa, acute, suppurative, 
cause undetermined, moderate, hearing 15/15, bilaterally.  

The appellant's DD-form 214 reflects that he served during 
WWII with a military occupational specialty of light truck 
driver.  

The veteran's service medical records reflect that he was 
admitted to a VA facility in September 1953 for complaints 
not pertinent to this appeal when, upon physical examination, 
his ears were noted to be normal.  His occupation was 
reported to be an oilfield driller.  He filed a claim in 
September 1953 for VA compensation, but did not indicate any 
problem with his ears or hearing loss.  

A claim for service connection for hearing loss was received 
in December 2002.  The veteran related that while training at 
Fort Benning, Georgia, a piece of rotten wood got into his 
ear and it became infected.  He related that he was 
hospitalized for at least a week and lost the ear drum on the 
right side.  He amended his claim in March 2003 and indicated 
that he had hearing loss secondary to acoustic trauma or left 
ear injury in service. 

The veteran was afforded a compensation and pension 
examination that was conducted for VA in February 2004.  He 
provided history to the effect that while taking water 
survival lessons in 1944, a foreign body became lodged in his 
left ear canal, which became infected and for which he was 
hospitalized for six to eight days.  It was recorded that he 
believed his hearing loss began as a result of that event.  
He also stated that he was in a tank unit in Europe in 1945 
and was around shooting and banging noises and that this also 
contributed to hearing loss.  The appellant related that his 
duties in the military were as a truck and tank driver.  He 
said that he fired weapons with his right hand and that 
neither hearing protection nor hearing conservation was 
required or available.  He stated that after leaving the 
military, he worked in the oil fields for 41 years without 
hearing protection and also participated in hunting or 
recreational shooting with hearing protection.  

Audiometry evaluation disclosed that the veteran had puretone 
thresholds in the left ear of 105, 75, 70, 110, and 110 
decibels at the 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies, respectively in the left ear with a speech 
recognition score of 84 percent.  It was found that the 
appellant had a mixed sensorineural conductive hearing 
problem.  The examiner stated that, as the veteran reported a 
specific occurrence in 1944 that reportedly resulted in 
infection and hospitalization, and indicated that his 
problems began thereafter, it was as likely as not that the 
onset of his hearing loss was due to that experience.  The 
examiner did not indicate that the veteran's claims folder 
was reviewed. 

Clinical records from the Cooper Clinic dated in August 2003 
indicate that the veteran was seen with longstanding hearing 
loss in the left ear of more than 25 years.  It was reported 
that there was history of some foreign body or wood in the 
ear canal while in the military with subsequent 
hospitalization and progressive loss of hearing since that 
time.  It was noted the veteran related this to his military 
service and exposure.  A history of noise exposure in the oil 
fields and tanks times three years was also recorded.  
Moderately severe sensorineural deafness in the left ear, by 
etiology related to history of chronic infection while in the 
military was diagnosed.  

The veteran was afforded a VA audiology examination in 
September 2004 and provided history of injury to the left ear 
in service as previously recited.  It was noted that there 
had been vocational noise exposure in oilfield work for 40 
years without ear protection.  It was reported that 
audiometric evaluation disclosed hearing within normal limits 
in the right ear for frequencies used for disability 
determination, and no hearing at the limits of stimulation in 
the left ear utilizing the Maryland CNC recorded voice lists.  
The examiner stated that impedance revealed Type A 
tympanogram bilaterally with acoustic reflexes consistent 
with hearing in the right ear and no acoustic reflexes in the 
left ear.  

Following review of the claims folder, the examiner noted 
that the appellant was treated for external otitis in the 
right ear and that his hearing was listed as normal at 15/15.  
It was found that, because any noise exposure in service 
would typically have affected both ears to some degree, it 
was less than likely that current left ear hearing loss was 
service related.  

The veteran presented testimony upon personal hearing on 
appeal in January 2006 in which he reiterated history of 
injury to the left ear by a piece of wood in service followed 
by infection, hospitalization and subsequent gradual loss of 
hearing in that ear.  He testified that he started noticing 
hearing loss during active duty.  He argued that the 
reference to the right ear in his service medical records was 
incorrect.

The record reflects that although the veteran now claims that 
he developed left ear hearing loss in service as the result 
of an infected left ear, the service medical records clearly 
document that only the right ear was treated for 
inflammation.  There is absolutely no indication that the 
left ear was similarly affected or injured in any other way.  
Moreover, upon discharge from hospitalization in September 
1945 for the right ear problem, hearing in both ears was 
recorded as within the normal range at 15/15.  Despite the 
veteran's claim that the reference to the right ear was 
incorrect, there were several separately made entries in the 
service records that each referred only to the right ear as 
the infected one.  Other than the veteran's contention, there 
is no suggestion that the records from service were incorrect 
as to which ear was affected.  In fact, the several 
references to the right ear made on different days leads the 
Board to conclude that it was indeed the right ear that was 
infected, not the left.

The Board notes that both the appellant's private 
practitioner in August 2003 and the VA contract physician in 
February 2004 attributed current left ear hearing loss to 
infection in service.  Neither examiner indicated that the 
veteran's records were reviewed.  In fact, the way in which 
their opinions were provided strongly suggest that they did 
not look at the service records.  Indeed, it is clear that 
their opinions were based on what the veteran told them, and 
not on the factual evidence of record.  As such, neither will 
be given any evidentiary weight.  In this regard, the Court 
has held, for example, that a post-service reference to 
injuries sustained in service without a review of service 
medical records is to be given little to no weight. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In sum, the weight to be 
accorded the evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

In this case there is no evidence that the veteran had a 
documented left ear infection during service or a 
sensorineural hearing loss within one year after service.  
See 38 C.F.R. §§ 3.307, 3.309 (2005).  When hospitalized at 
the VA in 1953, more than seven years after release from 
service, a physical examination disclosed normal ears.  The 
evidence did not indicate that the veteran complained of 
hearing loss, nor was this disability or such symptoms noted 
on the claim he filed in 1953.  The first audiogram of record 
that documents left ear hearing loss is dated in 2003, many 
years after the veteran's separation from service.  Although 
it was noted at that time that the appellant had longstanding 
left ear hearing loss, reportedly a greater than 25-year 
history of such, there is no indication that manifestations 
of such were present in service or within one year thereof.

The veteran also avers that he was exposed to noisy 
conditions in service that led to left ear hearing loss.  The 
Board points out the veteran is capable of presenting lay 
evidence regarding his belief that he has a current left ear 
hearing loss as a result of his service.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus opinion to link current 
disability to military service, only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer a medical opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, when evaluated 
by the VA in September 2004, the examiner reviewed the record 
and noted that the veteran's hearing was listed as normal at 
15/15 during service.  It was found that since any noise 
exposure in service would typically have affected both ears 
to some degree, it was less than likely that current hearing 
loss was service related.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for left ear hearing loss.  The benefit 
of the doubt doctrine is inapplicable here as the 
preponderance of the evidence is against the claim. Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for left ear hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


